USCA11 Case: 19-14434      Date Filed: 11/17/2021   Page: 1 of 2




                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14434
                   ____________________

RICHARD HUNSTEIN,
                                              Plaintiff-Appellant,
versus
PREFERRED COLLECTION AND MANAGEMENT SERVICES,
INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:19-cv-00983-TPB-TGW
                    ____________________
USCA11 Case: 19-14434        Date Filed: 11/17/2021    Page: 2 of 2




2                      Opinion of the Court                19-14434

Before WILLIAM PRYOR, CHIEF JUDGE, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT,
LUCK, LAGOA, AND BRASHER, CIRCUIT JUDGES.
       A judge of this Court having requested a poll on whether
this case should be reheard en banc, and a majority of the judges of
this Court in active service having voted in favor, the Court sua
sponte ORDERS that this case will be reheard en banc. The panel’s
opinion is VACATED.